Mr. Chief Justice Carter delivered the opinion of 'the court: Otto M. Click, plaintiff in error, while employed by the defendant in error city, on January 21, 1914, received an injury. He filed a claim for award before the Industrial Board, and the committee of arbitration in due course found in his favor on November 21, 1914. Apparently nothing further was done in the matter until December 20, 1915, when Click filed a petition with the Industrial Board, under paragraph (A) of section 19, to review said award. On May 13, 1916, the said board made a decision on review, awarding compensation in the sum of $2999.36 for total permanent disability, and for medical, etc., services not exceeding $200, and a pension of $20 per month during his life, commencing after 416 weeks. On June 3, 1916, a writ of certiorari was sued out in the circuit court of Christian county, on which, after a hearing, a judgment was entered finding Click not entitled to compensation and quashing the record and proceedings of the Industrial Board. The trial court certifying that the cause was one proper to be reviewed by this court, the case has been brought here by writ of error for further consideration. It is first insisted by defendant in error that as no bill of exceptions was preserved and made a part of this record plaintiff in error cannot urge as error the judgment of the trial court in overruling his motion to quash the writ in this cause as no exception was taken as to that motion. There was no bill of exceptions, stenographic report or agreed statement of facts in this case. In certiorari proceedings the petition and return constitute the record. The order of the trial court quashing the writ is a part of the common law record. No bill of exceptions was necessary to preserve the ruling of the court on the question here urged. It is further insisted by counsel for defendant in error that the trial court rightly quashed the proceedings of the Industrial Board because that board in its hearing on review under said paragraph, (h) of said section 19,heard the matter as if it, were an original proceeding. Paragraph (h) provides that the award may be reviewed by the -Industrial Board under circumstances therein provided,— that is, that the disability has recurred of increased, diminished or ended. This court, in construing that section in Bloomington, Decatur and Champaign Railroad Co. v. Industrial Board, 276 Ill. 120, says (p. 124) : “The award constitutes a final adjudication upon all matters in dispute up to the time of the hearing at which the award is made. Upon a review under said paragraph (h) the parties are bound by the proof made as to the injuries received and the disability which ensued on the hearing which resulted in making the award. It would not be proper upon such review to again go into the facts as to the injury and the disability which ensued, as those matters have been finally adjudicated. * * * A review of the award of the committee of arbitration could not properly be had without the board having before it an agreed statement of the facts proven on the original hearing or an authenticated report of the evidence.” There was no agreed statement of facts' on this hearing for review nor any stenographic report. It is clear, also, that the Industrial Board heard the matter as if it were an original proceeding. This could not be done under said paragraph (h). Paragraph (b) of section 19 provides for the review by the Industrial Board of the finding of the committee of arbitration, but that paragraph provides for the method of having such review, and states that the petition therefor must be filed within twenty days after the receipt of the notice of the Industrial Board’s decision, or within such further time* not exceeding thirty days, as the board may grant. (Hurd’s Stat. 1916, p. 1282.) Under such a review the Industrial Board can hear any evidence it desires, but on the review provided for in paragraph (h) the proceedings must be conducted as provided by said paragraph, as construed by this court in Bloomington, Decatur and Champaign Railroad Co. v. Industrial Board, supra, and Casparis Stone Co. v. Industrial Board, 278 id. 77. It is insisted by counsel for plaintiff in error in their reply brief that the question as to there being no stenographic report or agreed statement of facts before the Industrial Board was not raised before that board and therefore can not be raised here; that this court held in Bloomington, Decatur and Champaign Railroad Co. v. Industrial Board, supra, that the petition for review within the proper time gave the- Industrial Board jurisdiction and that a statement of facts or stenographic report of the he.aring before the arbitrators was not necessary to give jurisdiction, and that there, is no clear proof in this record as to whether this question was raised before the Industrial Board. Even if it was not raised, in view of the holding in Bloomington, Decatur and Champaign Railroad Co. v. Industrial Board, supra, where it is stated, on page 124, “a review of the award of the committee of arbitration could not properly be had without the board having before it an agreed statement of the facts proven on the original hearing or an .authenticated report of the evidence, and it devolved upon Parks to introduce such statement or report in evidence on this hearing before the Industrial Board. The circuit court erred in refusing to set aside the award of the Industrial Board for lack of necessary proof,” the circuit court rightly quashed the finding of the Industrial Board. It is conceded by both parties that the petition for review by Glide was under said paragraph (h) of section 19, and it is clear from the finding of the Industrial Board that said board proceeded as if the matter were one of original hearing. The circuit court therefore rightly quashed the proceedings and held Glick not entitled to the award under said finding. This being so, it is unnecessary to consider or- decide the other questions raised in the briefs as to casual employment, the weight of the testimony, the amount of the award, whether the' award for medical, surgical and hospital’expenses was made on a proper basis, or whether said board erred in computing the compensation in any other respect. The judgment of the circuit court must be affirmed. Judgment affirmed.